Name: Commission Regulation (EEC) No 1350/91 of 23 May 1991 on transitional measures applicable to trade in wine-sector products between Spain and Portugal
 Type: Regulation
 Subject Matter: distributive trades;  Europe;  agricultural activity
 Date Published: nan

 No L 129/24 Official Journal of the European Communities 24. 5. 91 COMMISSION REGULATION (EEC) No 1350/91 of 23 May 1991 on transitional measures applicable to trade in wine-sector products between Spain and Portugal Portugal shall apply as follows to trade in wine-sector products between Spain and Portugal : 1 . Before the end of each month, Spain shall notify the Commission and Portugal of the quantities of wine ­ sector products consigned to the latter country during the preceding month, broken down in accordance with the categories laid down in Annex I to Council Regu ­ lation (EEC) No 822/87 (3); 2. Before the end of each month, Portugal shall notify the Commission and Spain of the quantities of wine-sector products consigned to the latter country during the preceding month, broken down in accordance with the categories laid down in Annex I to Regulation (EEC) No 822/87. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 90 ( 1 ) and 257 ( 1 ) thereof, Whereas Council Regulation (EEC) No 3792/85 ('), as last amended by Regulation (EEC) No 3296/88 (2), lays down the arrangements applying to trade in agricultural products between Spain and Portugal and whereas, with a view to application taking suitable account of the market situation and current trade, provision should be made for transitional measures applying to trade between Spain and Portugal in the first year of the second stage of accession of Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Until 31 December 1991 , the mechanisms provided for in Articles 81 and 249 of the Act of Accession of Spain and Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 367, 31 . 12. 1985, p. 7. 0 OJ No L 293, 27. 10 . 1988, p. 7. 0 OJ No L 84, 27. 3 . 1987, p. 1 .